Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Claims and Remarks filed on 10/29/20 are acknowledged.
Claims 6 and 18 were previously cancelled. There were no claim amendments.
Claims 1-5, 7-17, and 19-40 are pending. Claims 21-39 were withdrawn from consideration.
Claims 1-5, 7-17, 19-20, and 40 are under prosecution.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/29/20 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement.
Please see the attached copy of PTO-1449.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Oyvind Dahle on 01/22/21.
The application has been amended as follows:
Cancel withdrawn claims 21-39.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s Arguments
Applicant’s arguments (Pages 8-12, filed 10/29/20) regarding the rejection of claims 1-5, 7-17,19-20 and 40 under 35 U.S.C. 103 as being unpatentable over Payne et al. (US 2012/0093939 A1) in view of Kopke et al. (US 2012/0172435 Al) and Eudragit® Brochure - Evonik Industries (Dec. 15, 2012, pages 1-16 - “The Eudragit® Brochure” hereafter) have been fully considered and are persuasive. 
Since Payne is directed towards formulations that release the active ingredient locally in the lower gastrointestinal tract ([0005]), it teaches away from a formulation that releases N-acetylcysteine or a salt thereof after the coating layer solubilizes at a pH above 5.4 and below 6.7, as recited in instant claims. 
Furthermore, the unexpected results in the instant Specification ([0060]-[0061] and Tables 3 (2,4-DSPBN) and 4 (NAC) are sufficient to overcome the obviousness rejection. 
Therefore, the rejection has been withdrawn. 
Updated Search
An updated prior art search did not disclose a reference that teaches the claimed limitations of a modified release dosage form having components (a) – (c) as recited in the instant claims.
Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Non-elected claims are cancelled
This application is in condition for allowance except for the presence of claims 21-39 directed to inventions non-elected without traverse. Accordingly, claims 21-39 have been cancelled. Please see the Examiner’s Amendment above. 
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-5, 7-17, 19-20, and 40 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615